Exhibit 10.1
Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.
Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.
Seller

 

Dated as of November 9, 2005

 

--------------------------------------------------------------------------------



Back to Contents

TABLE OF CONTENTS

Page

 ARTICLE I. DEFINITIONS 1   SECTION 1.1 General 1   SECTION 1.2 Specific Terms 1
  SECTION 1.3 Usage of Terms 3   SECTION 1.4 [Reserved] 3   SECTION 1.5 No
Recourse 3   SECTION 1.6 Action by or Consent of Noteholders and
Certificateholder 3   SECTION 1.7 Material Adverse Effect 3      ARTICLE II.
CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY 4   SECTION 2.1
Conveyance of the Initial Receivables and the Initial Other Conveyed Property. 4
  SECTION 2.2 Conveyance of the Subsequent Receivables and the Subsequent Other
Conveyed Property. 5    ARTICLE III. REPRESENTATIONS AND WARRANTIES 5   SECTION
3.1 Representations and Warranties of Seller 5   SECTION 3.2 Representations and
Warranties of Purchaser 7    ARTICLE IV. COVENANTS OF SELLER 9   SECTION 4.1
Protection of Title of Purchaser 9   SECTION 4.2 Other Liens or Interests 11  
SECTION 4.3 Costs and Expenses 11   SECTION 4.4 Indemnification 11    ARTICLE V.
REPURCHASES 13   SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty
13   SECTION 5.2 Reassignment of Purchased Receivables 14   SECTION 5.3 Waivers
14    ARTICLE VI. MISCELLANEOUS 14   SECTION 6.1 Liability of Seller 14  
SECTION 6.2 Merger or Consolidation of Seller or Purchaser 14   SECTION 6.3
Limitation on Liability of Seller and Others 15   SECTION 6.4 Seller May Own
Notes or the Certificate 15   SECTION 6.5 Amendment. 15   SECTION 6.6 Notices 16
  SECTION 6.7 Merger and Integration 16   SECTION 6.8 Severability of Provisions
16   SECTION 6.9 Intention of the Parties 17   SECTION 6.10 Governing Law 17  
SECTION 6.11 Counterparts 17   SECTION 6.12 Conveyance of the Receivables and
the Other Conveyed Property to the Issuer 17

i

--------------------------------------------------------------------------------



Back to Contents

  SECTION 6.13 Nonpetition Covenant 18   SECTION 6.14 Benefits of Purchase
Agreement 18

SCHEDULES

Schedule A – Schedule of Receivables
Schedule B – Representations and Warranties from AFS as to the Receivables

EXHIBITS

Exhibit A – Form of Subsequent Purchase Agreement

ii

--------------------------------------------------------------------------------



Back to Contents

PURCHASE AGREEMENT

          THIS PURCHASE AGREEMENT, dated as of November 9, 2005, executed among
AFS SenSub Corp., a Nevada corporation, as purchaser ("Purchaser") and
AmeriCredit Financial Services, Inc., a Delaware corporation, as Seller
("Seller").

W I T N E S S E T H :

          WHEREAS, Purchaser has agreed to purchase from the Seller, and the
Seller, pursuant to this Agreement, is transferring to Purchaser the Initial
Receivables and Initial Other Conveyed Property and with respect to the
Subsequent Receivables will transfer on the related Subsequent Transfer Date the
Subsequent Receivables and Subsequent Other Conveyed Property.

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter contained, and for other good and valuable consideration,
the receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

          SECTION 1.1     General. The specific terms defined in this Article
include the plural as well as the singular. The words "herein,""hereof" and
"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
November 9, 2005, by and among AFS SenSub Corp. (as Seller), AmeriCredit
Financial Services, Inc. (in its individual capacity and as Servicer),
AmeriCredit Automobile Receivables Trust 2005-D-A (as Issuer), JPMorgan Chase
Bank, N.A., as Backup Servicer and Trust Collateral Agent.

          SECTION 1.2     Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

          "Agreement" shall mean this Purchase Agreement and all amendments
hereof and supplements hereto.

          "Closing Date" means November 17, 2005.

          "Initial Other Conveyed Property" means all property conveyed by the
Seller to the Purchaser pursuant to Section 2.1(a)(1) through (8) of this
Agreement and by the Purchaser to the Trust pursuant to Section 2.1(b) through
(i) of the Sale and Servicing Agreement.

          "Initial Receivables" means the Receivables listed on the Schedule of
Initial Receivables attached hereto.

 

--------------------------------------------------------------------------------



Back to Contents

          "Issuer" means AmeriCredit Automobile Receivables Trust 2005-D-A.

          "Owner Trustee" means Wilmington Trust Company, as Owner Trustee
appointed and acting pursuant to the Trust Agreement.

          "Receivables" means the Initial Receivables and the Subsequent
Receivables.

          "Related Documents" means the Notes, the Certificate, the Custodian
Agreement, the Sale and Servicing Agreement, the Indenture, the Trust Agreement,
the Note Policy, the Spread Account Agreement, the Insurance Agreement, the
Lockbox Agreement, the Underwriting Agreement and, with respect to the
Subsequent Receivables, each Subsequent Purchase Agreement and each Subsequent
Transfer Agreement. The Related Documents to be executed by any party are
referred to herein as "such party's Related Documents,""its Related Documents"
or by a similar expression.

          "Repurchase Event" means the occurrence of a breach of any of the
Seller's representations and warranties hereunder or in any Subsequent Purchase
Agreement or any other event which requires the repurchase of a Receivable by
AFS SenSub Corp., in its capacity as seller, under the Sale and Servicing
Agreement.

          "Sale and Servicing Agreement" means the Sale and Servicing Agreement
referred to in Section 1.1 hereof.

          "Schedule of Representations" means the Schedule of Representations
and Warranties attached hereto as Schedule B.

          "Schedule of Initial Receivables" means the schedule of Initial
Receivables sold and transferred pursuant to this Agreement which is attached
hereto as Schedule A.

          "Subsequent Cutoff Date" means the date specified in the related
Subsequent Transfer Agreement, provided, however that such date shall be on or
before the Subsequent Transfer Date.

          "Subsequent Other Conveyed Property" means all property conveyed by
the Seller to the Purchaser pursuant to the related Subsequent Purchase
Agreement other than the Subsequent Receivables.

          "Subsequent Purchase Agreement" means an agreement by and between the
Seller and the Purchaser pursuant to which the Purchaser will acquire Subsequent
Receivables, substantially in the form of Exhibit A hereunder.

          "Subsequent Receivables" means Receivables transferred to the
Purchaser pursuant to Section 2.2, which shall be listed on Schedule A to the
related Subsequent Purchase Agreement.

          "Subsequent Transfer Agreement" means an agreement among the Issuer,
the Seller and the Servicer, substantially in the form of Exhibit A to the Sale
and Servicing Agreement.

2

--------------------------------------------------------------------------------



Back to Contents

          "Subsequent Transfer Date" means, with respect to Subsequent
Receivables, any date, occurring not more frequently than once a month, during
the Funding Period on which Subsequent Receivables are to be transferred to the
Purchaser pursuant to this Agreement, and a Subsequent Purchase Agreement is
executed and delivered.

          "Trust Collateral Agent" means JPMorgan Chase Bank, N.A., as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

          "Trustee" means JPMorgan Chase Bank, N.A., as trustee and any
successor trustee appointed and acting pursuant to the Indenture.    

          SECTION 1.3     Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to "writing" include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms "include" or "including" mean "include without
limitation" or "including without limitation."

          SECTION 1.4     [Reserved].

          SECTION 1.5     No Recourse. Without limiting the obligations of
Seller hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

          SECTION 1.6     Action by or Consent of Noteholders and
Certificateholder. Whenever any provision of this Agreement refers to action to
be taken, or consented to, by Noteholders or the Certificateholder, such
provision shall be deemed to refer to the Certificateholder or Noteholder, as
the case may be, of record as of the Record Date immediately preceding the date
on which such action is to be taken, or consent given, by Noteholders or the
Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or Certificate
registered in the name of the Seller or any Affiliate thereof shall be deemed
not to be outstanding; provided, however, that, solely for the purpose of
determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or Certificates which the Owner
Trustee, the Trustee or the Trust Collateral Agent, respectively, knows to be so
owned shall be so disregarded.

          SECTION 1.7     Material Adverse Effect. Whenever a determination is
to be made under this Agreement as to whether a given event, action, course of
conduct or set of facts or circumstances could or would have a material adverse
effect on the Noteholders (or any similar or analogous determination), such
determination shall be made without taking into account the funds available from
claims under the Note Policy.

3

--------------------------------------------------------------------------------



Back to Contents

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY

          SECTION 2.1     Conveyance of the Initial Receivables and the Initial
Other Conveyed Property.

               (a)     Subject to the terms and conditions of this Agreement,
Seller hereby sells, transfers, assigns, and otherwise conveys to Purchaser
without recourse (but without limitation of its obligations in this Agreement),
and Purchaser hereby purchases, all right, title and interest of Seller in and
to the following described property:      

                (1)       the Initial Receivables and all moneys received
thereon after the Initial Cutoff Date;

                        (2)       the security interests in the Financed
Vehicles granted by Obligors pursuant to the Initial Receivables and any other
interest of the Seller in such Financed Vehicles;

                        (3)       any proceeds and the right to receive proceeds
with respect to the Initial Receivables from claims on any physical damage,
credit life or disability insurance policies covering Financed Vehicles or
Obligors and any proceeds from the liquidation of the Initial Receivables;

                        (4)       any proceeds from any Initial Receivable
repurchased by a Dealer pursuant to a Dealer Agreement or a Third-Party Lender
pursuant to an Auto Loan Purchase and Sale Agreement as a result of a breach of
representation or warranty in the related Dealer Agreement or Auto Loan Purchase
and Sale Agreement;

                        (5)       all rights under any Service Contracts on the
related Financed Vehicles;

                        (6)       the related Receivable Files;

                        (7)       all of the Seller's (i) Accounts, (ii) Chattel
Paper, (iii) Documents, (iv) Instruments and (v) General Intangibles (as such
terms are defined in the UCC) relating to the property described in (1) through
(6); and

                        (8)       all proceeds and investments with respect to
items (1) through (7).

      It is the intention of Seller and Purchaser that the transfer and
assignment contemplated by this Agreement shall constitute a sale of the Initial
Receivables and the Initial Other Conveyed Property from Seller to Purchaser,
conveying good title thereto free and clear of any Liens, and the beneficial
interest in and title to the Initial Receivables and the Initial Other Conveyed
Property shall not be part of Seller's estate in the event of the filing of a
bankruptcy petition by or against Seller under any bankruptcy or similar law.

4

--------------------------------------------------------------------------------



Back to Contents

 

       (b)     Simultaneously with the conveyance of the Initial Receivables and
the Initial Other Conveyed Property to Purchaser, Purchaser has paid or caused
to be paid to or upon the order of Seller an amount equal to the book value of
the Initial Receivables sold by Seller, as set forth on the books and records of
Seller, by wire transfer of immediately available funds and the remainder as a
contribution to the capital of the Purchaser (a wholly-owned subsidiary of
Seller).

          SECTION 2.2      Conveyance of the Subsequent Receivables and the
Subsequent Other Conveyed Property.

       (a)     On each Subsequent Transfer Date and simultaneously with the
execution and delivery of the related Subsequent Purchase Agreement, the Seller
shall sell, transfer, assign, and otherwise convey to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
shall purchase, all right, title and interest of Seller in and to the Subsequent
Receivables and the Subsequent Other Conveyed Property. It is the intention of
Seller and Purchaser that the transfer and assignment contemplated by such
Subsequent Purchase Agreement shall constitute a sale of the Subsequent
Receivables and the Subsequent Other Conveyed Property from Seller to Purchaser,
conveying good title thereto free and clear of any liens, and the beneficial
interest in and title to the Subsequent Receivables and the Subsequent Other
Conveyed Property shall not be part of Seller's estate in the event of the
filing of a bankruptcy petition by or against Seller under any bankruptcy or
similar law.

           (b)     Simultaneously with the conveyance of the Subsequent
Receivables and the Subsequent Other Conveyed Property to Purchaser, Purchaser
shall pay or cause to be paid to or upon the order of Seller the amount set
forth in the related Subsequent Purchase Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

          SECTION 3.1     Representations and Warranties of Seller. Seller makes
the following representations and warranties as of the date hereof and as of the
Subsequent Transfer Date, as the case may be, on which Purchaser relies in
purchasing the Receivables and the Other Conveyed Property and in transferring
the Receivables and the Other Conveyed Property to the Issuer under the Sale and
Servicing Agreement and any Subsequent Transfer Agreement and on which the
Insurer will rely in issuing the Note Policy. Such representations are made as
of the execution and delivery of this Agreement and as of the execution and
delivery of any Subsequent Purchase Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and under any Subsequent Purchase Agreement, and the sale, transfer
and assignment thereof by Purchaser to the Issuer under the Sale and Servicing
Agreement and any Subsequent Transfer Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser's rights under this Agreement
under any Subsequent Purchase Agreement and that the Trustee will thereafter be
entitled to enforce this Agreement and any Subsequent Purchase Agreement against
Seller in the Trustee's own name on behalf of the Noteholders.

5

--------------------------------------------------------------------------------



Back to Contents

 

       (a)     Schedule of Representations. The representations and warranties
set forth on the Schedule of Representations with respect to the Initial
Receivables as of the date hereof, and with respect to the Subsequent
Receivables as of the related Subsequent Transfer Date, are true and correct.

           (b)     Organization and Good Standing. Seller has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is currently conducted, and had at all relevant times, and now has,
power, authority and legal right to acquire, own and sell the Receivables and
the Other Conveyed Property to be transferred to Purchaser.

           (c)     Due Qualification. Seller is duly qualified to do business as
a foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of its
property or the conduct of its business requires such qualification.

           (d)     Power and Authority. Seller has the power and authority to
execute and deliver this Agreement and its Related Documents and to carry out
its terms and their terms, respectively; Seller has full power and authority to
sell and assign the Receivables and the Other Conveyed Property to be sold and
assigned to and deposited with Purchaser hereunder and has duly authorized such
sale and assignment to Purchaser by all necessary corporate action; and the
execution, delivery and performance of this Agreement and Seller's Related
Documents have been duly authorized by Seller by all necessary corporate action.

           (e)     Valid Sale; Binding Obligations. This Agreement and Seller's
Related Documents have been duly executed and delivered, shall effect a valid
sale, transfer and assignment of the Receivables and the Other Conveyed Property
to the Purchaser, enforceable against Seller and creditors of and purchasers
from Seller; and this Agreement and Seller's Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors' rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

           (f)     No Violation. The consummation of the transactions
contemplated by this Agreement and the Related Documents, and the fulfillment of
the terms of this Agreement and the Related Documents, shall not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice, lapse of time or both) a default under, the articles of
incorporation or bylaws of Seller, or any indenture, agreement, mortgage, deed
of trust or other instrument to which Seller is a party or by which it is bound,
or result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement, the Spread Account Agreement,
the Sale and Servicing Agreement and the Indenture, or violate any law, order,
rule or regulation applicable to Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over Seller or any of its properties.

6

--------------------------------------------------------------------------------



Back to Contents

 

       (g)     No Proceedings. There are no proceedings or investigations
pending or, to Seller's knowledge, threatened against Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any of the Related Documents, (ii) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv)
seeking to affect adversely the federal income tax or other federal, state or
local tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or under the Sale and Servicing Agreement.

           (h)     True Sale. The Receivables are being transferred with the
intention of removing them from Seller's estate pursuant to Section 541 of the
Bankruptcy Code, as the same may be amended from time to time.

           (i)     Chief Executive Office. The chief executive office of Seller
is located at 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102.

          SECTION 3.2     Representations and Warranties of Purchaser. Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.

       (a)     Organization and Good Standing. Purchaser has been duly organized
and is validly existing and in good standing as a corporation under the laws of
the State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

           (b)     Due Qualification. Purchaser is duly qualified to do business
as a foreign corporation in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser's ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser's obligations hereunder and under the
Purchaser's Related Documents.

7

--------------------------------------------------------------------------------



Back to Contents

       (c)     Power and Authority. Purchaser has the power, authority and legal
right to execute and deliver this Agreement and to carry out the terms hereof
and to acquire the Receivables and the Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.

           (d)     No Consent Required. Purchaser is not required to obtain the
consent of any other Person, or any consent, license, approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement and the Related Documents, except for such as have been obtained,
effected or made.

           (e)     Binding Obligation. This Agreement constitutes a legal, valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

           (f)     No Violation. The execution, delivery and performance by
Purchaser of this Agreement, the consummation of the transactions contemplated
by this Agreement and the Related Documents and the fulfillment of the terms of
this Agreement and the Related Documents do not and will not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of Purchaser, or conflict with or breach any of the
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement, mortgage, deed of trust or other
instrument to which Purchaser is a party or by which Purchaser is bound or to
which any of its properties are subject, or result in the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument (other than
the Sale and Servicing Agreement and the Spread Account Agreement), or violate
any law, order, rule or regulation, applicable to Purchaser or its properties,
of any federal or state regulatory body, any court, administrative agency, or
other governmental instrumentality having jurisdiction over Purchaser or any of
its properties.

           (g)     No Proceedings. There are no proceedings or investigations
pending, or, to the knowledge of Purchaser, threatened against Purchaser, before
any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality having jurisdiction over Purchaser or its
properties: (i) asserting the invalidity of this Agreement or any of the Related
Documents, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

8

--------------------------------------------------------------------------------



Back to Contents

          In the event of any breach of a representation and warranty made by
Purchaser hereunder, Seller covenants and agrees that it will not take any
action to pursue any remedy that it may have hereunder, in law, in equity or
otherwise, until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

          SECTION 4.1     Protection of Title of Purchaser.

         (a)     At or prior to the Closing Date, Seller shall have filed or
caused to be filed a UCC-1 financing statement, naming Seller as seller or
debtor, naming Purchaser as purchaser or secured party and describing the
Initial Receivables and the Initial Other Conveyed Property being sold by it to
Purchaser as collateral, with the office of the Secretary of State of the State
of Delaware and in such other locations as Purchaser shall have required. At or
prior to any Subsequent Transfer Date, Seller shall file or cause to be filed a
UCC-1 financing statement naming Seller as seller or debtor, naming the
Purchaser as purchaser or secured party and describing the Subsequent
Receivables and the Subsequent Other Conveyed Property being sold by it to the
Purchaser as collateral, with the office of the Secretary of State of the State
of Delaware and in such other locations as Purchaser shall require. From time to
time thereafter, Seller shall execute and file such financing statements and
cause to be executed and filed such continuation statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of Purchaser under this Agreement, of the Issuer under the
Sale and Servicing Agreement and of the Trust Collateral Agent under the
Indenture in the Receivables and the Other Conveyed Property and in the proceeds
thereof. Seller shall deliver (or cause to be delivered) to Purchaser, the Trust
Collateral Agent and the Insurer file-stamped copies of, or filing receipts for,
any document filed as provided above, as soon as available following such
filing. In the event that Seller fails to perform its obligations under this
subsection, Purchaser, Issuer or the Trust Collateral Agent may do so, at the
expense of such Seller. In furtherance of the foregoing, the Seller hereby
authorizes the Purchaser, the Issuer or the Trust Collateral Agent to file a
record or records (as defined in the applicable UCC), including, without
limitation, financing statements, in all jurisdictions and with all filing
offices as each may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Purchaser pursuant to
Section 6.9 of this Agreement. Such financing statements may describe the
collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

9

--------------------------------------------------------------------------------



Back to Contents

         (b)     Seller shall not change its name, identity, state of
incorporation or corporate structure in any manner that would, could or might
make any financing statement or continuation statement filed by Seller (or by
Purchaser, Issuer or the Trust Collateral Agent on behalf of Seller) in
accordance with paragraph (a) above seriously misleading within the meaning of
§9-506 of the applicable UCC, unless they shall have given Purchaser, Issuer,
the Insurer and the Trust Collateral Agent at least 60 days' prior written
notice thereof, and shall promptly file appropriate amendments to all previously
filed financing statements and continuation statements.

               (c)     Seller shall give Purchaser, the Issuer, the Insurer (so
long as an Insurer Default shall not have occurred and be continuing) and the
Trust Collateral Agent at least 60 days' prior written notice of any relocation
that would result in a change of location of the debtor within the meaning of
Section 9-307 of the applicable UCC. Seller shall at all times maintain (i) each
office from which it services Receivables within the United States of America or
Canada and (ii) its principal executive office within the United States of
America.

               (d)     Prior to the Closing Date and with respect to Subsequent
Receivables, the Subsequent Transfer Date, Seller has maintained accounts and
records as to each Receivable accurately and in sufficient detail to permit (i)
the reader thereof to know at any time as of or prior to the Closing Date and
with respect to Subsequent Receivables, the Subsequent Transfer Date, the status
of such Receivable, including payments and recoveries made and payments owing
(and the nature of each) and (ii) reconciliation between payments or recoveries
on (or with respect to) each Receivable and the Principal Balance as of the
Closing Date and with respect to Subsequent Receivables, the Subsequent Transfer
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller's master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer's ownership of a Receivable
shall be deleted from or modified on Seller's computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or pursuant to the terms of the Sale and Servicing
Agreement.

               (e)     If at any time Seller shall propose to sell, grant a
security interest in, or otherwise transfer any interest in any motor vehicle
receivables to any prospective purchaser, lender or other transferee, Seller
shall give to such prospective purchaser, lender, or other transferee computer
tapes, records, or print-outs (including any restored from archives) that, if
they shall refer in any manner whatsoever to any Receivable (other than a
Purchased Receivable or a Sold Receivable), shall indicate clearly that such
Receivable has been sold to Purchaser, sold by Purchaser to Issuer, and is owned
by the Issuer.

10

--------------------------------------------------------------------------------



Back to Contents

          SECTION 4.2     Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

          SECTION 4.3     Costs and Expenses. Seller shall pay all reasonable
costs and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

          SECTION 4.4     Indemnification.

       (a)     Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, damages, claims, and liabilities, arising out of or
resulting from any breach of any of Seller's representations and warranties
contained herein.

           (b)     Seller shall defend, indemnify and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from and against any
and all costs, expenses, losses, damages, claims, and liabilities, arising out
of or resulting from the use, ownership or operation by Seller or any affiliate
thereof of a Financed Vehicle.

           (c)     Seller shall defend, indemnify and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from and against any
and all costs, expenses, losses, damages, claims and liabilities arising out of
or resulting from any action taken, or failed to be taken, by it in respect of
any portion of the Receivables other than in accordance with this Agreement or
the Sale and Servicing Agreement.

           (d)     Seller agrees to pay, and shall defend, indemnify and hold
harmless Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Backup Servicer, the Owner Trustee, the Noteholders and the Certificateholder
from and against any taxes that may at any time be asserted against Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Insurer, the Noteholders and the Certificateholder with
respect to the transactions contemplated in this Agreement, including, without
limitation, any sales, gross receipts, general corporation, tangible or
intangible personal property, privilege, or license taxes (but not including any
taxes asserted with respect to, and as of the date of, the sale, transfer and
assignment of the Receivables and the Other Conveyed Property to Purchaser and
by Purchaser to the Issuer or the issuance and original sale of the Notes or
issuance of the Certificate, or asserted with respect to ownership of the
Receivables and Other Conveyed Property which shall be indemnified by Seller
pursuant to clause (e) below, or federal, state or other income taxes, arising
out of distributions on the Notes or the Certificate or transfer taxes arising
in connection with the transfer of the Notes or the Certificate) and costs and
expenses in defending against the same, arising by reason of the acts to be
performed by Seller under this Agreement or imposed against such Persons.

11

--------------------------------------------------------------------------------



Back to Contents

       (e)     Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholder from, any taxes which may at any time be asserted against such
Persons with respect to, and as of the date of, the conveyance or ownership of
the Receivables or the Other Conveyed Property hereunder and under any
Subsequent Purchase Agreement and the conveyance or ownership of the Receivables
under the Sale and Servicing Agreement and under any Subsequent Transfer
Agreement or the issuance and original sale of the Notes or the issuance of the
Certificate, including, without limitation, any sales, gross receipts, personal
property, tangible or intangible personal property, privilege or license taxes
(but not including any federal or other income taxes, including franchise taxes,
arising out of the transactions contemplated hereby or transfer taxes arising in
connection with the transfer of the Notes or the Certificate) and costs and
expenses in defending against the same, arising by reason of the acts to be
performed by Seller under this Agreement or imposed against such Persons.

           (f)     Seller shall defend, indemnify, and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from and against any
and all costs, expenses, losses, claims, damages, and liabilities to the extent
that such cost, expense, loss, claim, damage, or liability arose out of, or was
imposed upon Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Backup Servicer, the Owner Trustee, the Noteholders or the Certificateholder
through the negligence, willful misfeasance, or bad faith of Seller in the
performance of its duties under this Agreement or by reason of reckless
disregard of Seller's obligations and duties under this Agreement.

           (g)     Seller shall indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from and against any
loss, liability or expense incurred by reason of the violation by Seller of
federal or state securities laws in connection with the registration or the sale
of the Notes.

           (h)     Seller shall indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from and against any
loss, liability or expense imposed upon, or incurred by, Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Noteholders or the Certificateholder as result of the failure of any
Receivable, or the sale of the related Financed Vehicle, to comply with all
requirements of applicable law.

12

--------------------------------------------------------------------------------



Back to Contents

 

       (i)     Seller shall defend, indemnify, and hold harmless Purchaser from
and against all costs, expenses, losses, claims, damages, and liabilities
arising out of or incurred in connection with the acceptance or performance of
Seller's trusts and duties as Servicer under the Sale and Servicing Agreement,
except to the extent that such cost, expense, loss, claim, damage, or liability
shall be due to the willful misfeasance, bad faith, or negligence (except for
errors in judgment) of Purchaser.

           (j)     Seller shall indemnify the Owner Trustee and its officers,
directors, successors, assigns, agents and servants jointly and severally with
the Purchaser pursuant to Section 7.2 of the Trust Agreement.

          Indemnification under this Section 4.4 shall include reasonable fees
and expenses of counsel and expenses of litigation and shall survive payment of
the Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

          SECTION 5.1     Repurchase of Receivables Upon Breach of Warranty.
Upon the occurrence of a Repurchase Event, Seller shall, unless the breach which
is the subject of such Repurchase Event shall have been cured in all material
respects, repurchase the Receivable relating thereto from the Issuer and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the Insurer,
the Backup Servicer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer, the Insurer and the Trust Collateral Agent a direct right against
Seller to demand performance hereunder, and in connection therewith, Seller
waives any requirement of prior demand against Purchaser with respect to such
repurchase obligation. Any such repurchase shall take place in the manner
specified in Section 3.2 of the Sale and Servicing Agreement. Notwithstanding
any other provision of this Agreement or the Sale and Servicing Agreement to the
contrary, the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

          In addition to the foregoing and notwithstanding whether the related
Receivable shall have been purchased by Seller, Seller shall indemnify the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Insurer, the Noteholders and the Certificateholder from and against
all costs, expenses, losses, damages, claims and liabilities, including
reasonable fees and expenses of counsel, which may be asserted against or
incurred by any of them as a result of third party claims arising out of the
events or facts giving rise to such Repurchase Events.

13

--------------------------------------------------------------------------------



Back to Contents

 

 

          SECTION 5.2     Reassignment of Purchased Receivables. Upon deposit in
the Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser's and the Issuer's right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser's or in the Issuer's name.

          SECTION 5.3     Waivers. No failure or delay on the part of Purchaser,
or the Issuer as assignee of Purchaser, or the Trust Collateral Agent as
assignee of the Issuer, in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.
MISCELLANEOUS

          SECTION 6.1     Liability of Seller. Seller shall be liable in
accordance herewith only to the extent of the obligations in this Agreement
specifically undertaken by Seller and the representations and warranties of
Seller.

          SECTION 6.2     Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (i) into which Seller or Purchaser may be merged or
consolidated, (ii) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (iii) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser's certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Notwithstanding the foregoing, so long as an Insurer
Default shall not have occurred and be continuing, Purchaser shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to Purchaser's business without the prior written consent of the
Insurer. Seller or Purchaser shall promptly inform the other party, the Issuer,
the Trust Collateral Agent, the Owner Trustee and, so long as an Insurer Default
shall not have occurred and be continuing, the Insurer of such merger,
consolidation or purchase and assumption. Notwithstanding the foregoing, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and no event that, after notice or lapse of time, or both, would
become an event of default under the Insurance Agreement, shall have occurred
and be continuing, (y) Seller or Purchaser, as applicable, shall have delivered
written notice of such consolidation, merger or purchase and assumption to the
Rating Agencies prior to the consummation of such transaction and shall have
delivered to the Issuer, the Insurer and the Trust Collateral Agent an Officer's
Certificate of the Seller or a certificate signed by or on behalf of the
Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, the Insurer and
the Trust Collateral Agent an Opinion of Counsel, stating, in the opinion of
such counsel, either (A) all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary to
preserve and protect the interest of the Issuer and the Trust Collateral Agent
in the Receivables and reciting the details of the filings or (B) no such action
shall be necessary to preserve and protect such interest.

14

--------------------------------------------------------------------------------



Back to Contents

          SECTION 6.3     Limitation on Liability of Seller and Others. Seller
and any director, officer, employee or agent thereof may rely in good faith on
the advice of counsel or on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising under this
Agreement. Seller shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its obligations under this
Agreement or its Related Documents and that in its opinion may involve it in any
expense or liability.

          SECTION 6.4     Seller May Own Notes or the Certificate. Subject to
the provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

          SECTION 6.5     Amendment.

       (a)     This Agreement may be amended by Seller and Purchaser with the
prior written consent of the Insurer (so long as an Insurer Default shall not
have occurred and be continuing) but without the consent of the Trust Collateral
Agent, the Owner Trustee, the Certificateholder or any of the Noteholders (i) to
cure any ambiguity or (ii) to correct any provisions in this Agreement;
provided, however, that such action shall not, as evidenced by an Opinion of
Counsel delivered to the Issuer, the Owner Trustee, the Insurer and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder or, if an Insurer Default shall have occurred
and be continuing, the Insurer.

           (b)     This Agreement may also be amended from time to time by
Seller and Purchaser, with the prior written consent of the Insurer (so long as
an Insurer Default shall not have occurred and be continuing) and with the
consent of the Trust Collateral Agent and, if required, the Certificateholder
and the Noteholders, in accordance with the Sale and Servicing Agreement, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement, or of modifying in any manner the
rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel, (which may be
provided by the Seller's internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or Certificate; provided further that if an Insurer
Default has occurred and is continuing, such amendment shall not materially
adversely affect the interests of the Insurer.

15

--------------------------------------------------------------------------------



Back to Contents

       (c)     Prior to the execution of any such amendment or consent, Seller
shall have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

           (d)     It shall not be necessary for the consent of
Certificateholder or Noteholders pursuant to this Section to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof. The manner of obtaining
such consents and of evidencing the authorization of the execution thereof by
Certificateholder or Noteholders shall be subject to such reasonable
requirements as the Trust Collateral Agent may prescribe, including the
establishment of record dates. The consent of a Holder of a Certificate or a
Note given pursuant to this Section or pursuant to any other provision of this
Agreement shall be conclusive and binding on such Holder and on all future
Holders of such Certificate or Note and of any Certificate or Note issued upon
the transfer thereof or in exchange thereof or in lieu thereof whether or not
notation of such consent is made upon the Certificate or Note.

          SECTION 6.6     Notices. All demands, notices and communications to
Seller or Purchaser hereunder shall be in writing, personally delivered, or sent
by telecopier (subsequently confirmed in writing), reputable overnight courier
or mailed by certified mail, return receipt requested, and shall be deemed to
have been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119.,
Attention: Chief Financial Officer, or such other address as shall be designated
by a party in a written notice delivered to the other party or to the Issuer,
Owner Trustee, the Insurer or the Trust Collateral Agent, as applicable.

          SECTION 6.7     Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

          SECTION 6.8     Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

16

--------------------------------------------------------------------------------



Back to Contents

          SECTION 6.9     Intention of the Parties.

          The execution and delivery of this Agreement shall constitute an
acknowledgment by Seller and Purchaser that they intend that the assignment and
transfer herein contemplated constitute a sale and assignment outright, and not
for security, of the Receivables and the Other Conveyed Property, conveying good
title thereto free and clear of any Liens, from Seller to Purchaser, and that
the Receivables and the Other Conveyed Property shall not be a part of Seller's
estate in the event of the bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, or the occurrence of another similar event, of, or
with respect to Seller. In the event that such conveyance is determined to be
made as security for a loan made by Purchaser, the Issuer, the Noteholders or
the Certificateholder to Seller, the Seller hereby grants to Purchaser a
security interest in all of Seller's right, title and interest in and to the
Receivables, the Other Conveyed Property and all other property conveyed to the
Purchaser by the Seller pursuant to Sections 2.1 and 2.2 hereof, in each case,
whether now owned or existing or hereafter acquired or arising, and this
Agreement shall constitute a security agreement under applicable law.

          SECTION 6.10     Governing Law . This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

          SECTION 6.11     Counterparts. For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument.

          SECTION 6.12      Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the date hereof and on the Subsequent Transfer Date in the case of Subsequent
Receivables. Seller acknowledges and consents to such conveyance and pledge and
waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and any
Subsequent Purchase Agreement and the rights of Purchaser hereunder are intended
to benefit the Insurer, the Issuer, the Owner Trustee, the Trust Collateral
Agent, the Noteholders and the Certificateholder. In furtherance of the
foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Insurer,
the Issuer, the Owner Trustee, the Trust Collateral Agent, the Noteholders and
the Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Insurer, the Owner Trustee, the Trust Collateral Agent, the Noteholders and
the Certificateholder.

17

--------------------------------------------------------------------------------



Back to Contents

          SECTION 6.13     Nonpetition Covenant. Neither Purchaser nor Seller
shall petition or otherwise invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against the
Purchaser or the Issuer under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Purchaser or the Issuer or any
substantial part of their respective property, or ordering the winding up or
liquidation of the affairs of the Purchaser or the Issuer.

          SECTION 6.14     Benefits of Purchase Agreement. The Insurer and its
successors and assigns shall be a third-party beneficiary to the provisions of
this Purchase Agreement and shall be entitled to rely upon and directly enforce
the provisions of this Purchase Agreement so long as no Insurer Default shall
have occurred and be continuing.

[Remainder of page intentionally left blank]

18

--------------------------------------------------------------------------------



Back to Contents

          IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to
be duly executed by their respective officers as of the day and year first above
written.

  AFS SENSUB CORP., as Purchaser         By /s/ Sheli Fitzgerald               
Name: Sheli Fitzgerald
Title:  Vice President, Structured Finance               AMERICREDIT FINANCIAL
SERVICES,
     INC., as Seller         By /s/ Susan B. Sheffield               
Name: Susan B. Sheffield
Title:  Senior Vice President, Structured Finance

Accepted:

JPMorgan Chase Bank, N.A.,
as Trustee and Trust Collateral Agent

By /s/ Melissa Wilman          
Name: Melissa Wilman
Title: Vice President

[Purchase Agreement]

 

--------------------------------------------------------------------------------



Back to Contents

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Dewey Ballantine LLP]

 

--------------------------------------------------------------------------------



Back to Contents

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. ("AMERICREDIT")

          1.     Characteristics of Receivables. Each Receivable (A) was
originated (i) by AmeriCredit, (ii) by a Dealer and purchased by AmeriCredit
from such Dealer under an existing Dealer Agreement or pursuant to a Dealer
Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iii) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Dealer or such Third-Party Lender for the retail sale of a
Financed Vehicle in the ordinary course of AmeriCredit's, the Dealer's or the
Third-Party Lender's business, in each case was originated in accordance with
AmeriCredit's credit policies and was fully and properly executed by the parties
thereto, and AmeriCredit, each Dealer and each Third-Party Lender had all
necessary licenses and permits to originate Receivables in the state where
AmeriCredit, each such Dealer or each such Third-Party Lender was located, (C)
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for realization against the collateral
security, (D) is a Receivable which provides for level monthly payments
(provided that the period in the first Collection Period and the payment in the
final Collection Period of the Receivable may be minimally different from the
normal period and level payment) which, if made when due, shall fully amortize
the Amount Financed over the original term and (E) has not been amended or
collections with respect to which waived, other than as evidenced in the
Receivable File or the Servicer's electronic records relating thereto.

            2.     No Fraud or Misrepresentation. Each Receivable was originated
(i) by AmeriCredit, (ii) by a Dealer and was sold by the Dealer to AmeriCredit,
or (iii) by a Third-Party Lender and was sold by the Third-Party Lender to
AmeriCredit, and was sold by AmeriCredit to AFS SenSub Corp. without any fraud
or misrepresentation on the part of such Dealer or Third-Party Lender in any
case.

            3.     Compliance with Law. All requirements of applicable federal,
state and local laws, and regulations thereunder (including, without limitation,
usury laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act,
the Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Moss-Magnuson
Warranty Act, the Federal Reserve Board's Regulations "B" and "Z" (including
amendments to the Federal Reserve's Official Staff Commentary to Regulation Z,
effective October 1, 1998, concerning negative equity loans), the Servicemembers
Civil Relief Act, each applicable state Motor Vehicle Retail Installment Sales
Act, and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and other consumer credit laws and equal credit opportunity
and disclosure laws) in respect of the Receivables and the Financed Vehicles,
have been complied with in all material respects, and each Receivable and the
sale of the Financed Vehicle evidenced by each Receivable complied at the time
it was originated or made and now complies in all material respects with all
applicable legal requirements.

 

 

--------------------------------------------------------------------------------



Back to Contents

          4.     Origination. Each Receivable was originated in the United
States.

            5.     Binding Obligation. Each Receivable represents the genuine,
legal, valid and binding payment obligation of the Obligor thereon, enforceable
by the holder thereof in accordance with its terms, except (A) as enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting the enforcement of creditors' rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (B) as such
Receivable may be modified by the application after the Initial Cutoff Date or
the Subsequent Cutoff Date, as applicable, of the Servicemembers Civil Relief
Act, as amended; and all parties to each Receivable had full legal capacity to
execute and deliver such Receivable and all other documents related thereto and
to grant the security interest purported to be granted thereby.

            6.     No Government Obligor. No Obligor is the United States of
America or any State or any agency, department, subdivision or instrumentality
thereof.

            7.     Obligor Bankruptcy. At the Initial Cutoff Date or the
Subsequent Cutoff Date, as applicable, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

            8.     Schedules of Receivables. The information set forth in the
Schedules of Receivables has been produced from the Electronic Ledger and was
true and correct in all material respects as of the close of business on the
Initial Cutoff Date or the Subsequent Cutoff Date, as applicable.

            9.     Marking Records. By the Closing Date or Subsequent Transfer
Date, as applicable, AmeriCredit will have caused the portions of the Electronic
Ledger relating to the Receivables to be clearly and unambiguously marked to
show that the Receivables have been sold to AFS SenSub Corp. by AmeriCredit and
resold by AFS SenSub Corp. to the Trust in accordance with the terms of the Sale
and Servicing Agreement.

            10.     Computer Tape. The Computer Tape made available by
AmeriCredit to AFS SenSub Corp. and to the Trust on the Closing Date was
complete and accurate as of the Initial Cutoff Date or the Subsequent Cutoff
Date, as applicable, and includes a description of the same Receivables that are
described in the Schedule of Receivables.

            11.     Adverse Selection. No selection procedures adverse to the
Noteholders or the Insurer were utilized in selecting the Receivables from those
receivables owned by AmeriCredit which met the selection criteria contained in
the Sale and Servicing Agreement.

            12.     Chattel Paper. The Receivables constitute "chattel paper"
within the meaning of the UCC as in effect in the States of Texas, New York,
Nevada and Delaware.

            13.     One Original. There is only one original executed copy of
each Receivable.

            14.     Receivable Files Complete. There exists a Receivable File
pertaining to each Receivable and such Receivable File contains a fully executed
original of the Receivable and the original Lien Certificate or a copy of the
application therefor. Each of such documents which is required to be signed by
the Obligor has been signed by the Obligor in the appropriate spaces. All blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. The complete Receivable File for each Receivable currently
is in the possession of the Custodian.

B-2

--------------------------------------------------------------------------------



Back to Contents

 

          15.     Receivables in Force. No Receivable has been satisfied,
subordinated or rescinded, and the Financed Vehicle securing each such
Receivable has not been released from the lien of the related Receivable in
whole or in part. No terms of any Receivable have been waived, altered or
modified in any respect since its origination, except by instruments or
documents identified in the Receivable File or the Servicer's electronic
records.

            16.     Lawful Assignment. No Receivable was originated in, or is
subject to the laws of, any jurisdiction the laws of which would make unlawful,
void or voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

            17.     Good Title. Immediately prior to the conveyance of the
Receivables to AFS SenSub Corp. pursuant to this Agreement or Subsequent
Purchase Agreement, as applicable, AmeriCredit was the sole owner thereof and
had good and indefeasible title thereto, free of any Lien and, upon execution
and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall have good
and indefeasible title to and will be the sole owner of such Receivables, free
of any Lien. No Dealer or Third-Party Lender has a participation in, or other
right to receive, proceeds of any Receivable. AmeriCredit has not taken any
action to convey any right to any Person that would result in such Person having
a right to payments received under the related Insurance Policies or the related
Dealer Agreements, Auto Loan Purchase and Sale Agreements, Dealer Assignments or
Third-Party Lender Assignments or to payments due under such Receivables.

            18.     Security Interest in Financed Vehicle. Each Receivable
created or shall create a valid, binding and enforceable first priority security
interest in favor of AmeriCredit (or a Titled Third-Party Lender which first
priority security interest has been assigned to AmeriCredit) in the Financed
Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a new or
replacement Lien Certificate is being applied for with respect to such Financed
Vehicle the Lien Certificate will be received within 180 days of the Closing
Date or Subsequent Transfer Date, as applicable, and will show, AmeriCredit (or
a Titled Third-Party Lender) named as the original secured party under each
Receivable as the holder of a first priority security interest in such Financed
Vehicle. With respect to each Receivable for which the Lien Certificate has not
yet been returned from the Registrar of Titles, AmeriCredit has applied for or
received written evidence from the related Dealer or Third-Party Lender that
such Lien Certificate showing AmeriCredit, the Issuer or a Titled Third-Party
Lender, as applicable, as first lienholder has been applied for and any Titled
Third-Party Lender's security interest has been validly assigned by the Titled
Third-Party Lender to AmeriCredit and AmeriCredit's security interest has been
validly assigned by AmeriCredit to AFS SenSub Corp. pursuant to this Agreement.
This Agreement creates a valid and continuing security interest (as defined in
the UCC) in the Receivables in favor of the Purchaser, which security interest
is prior to all other Liens, and is enforceable as such against creditors of and
purchasers from the Seller. Immediately after the sale, transfer and assignment
thereof by AmeriCredit to AFS SenSub Corp, each Receivable will be secured by an
enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Initial Cutoff Date or the Subsequent Cutoff Date, as applicable, there were
no Liens or claims for taxes, work, labor or materials affecting a Financed
Vehicle which are or may be Liens prior or equal to the Liens of the related
Receivable.

B-3

--------------------------------------------------------------------------------



Back to Contents

 

          19.     All Filings Made. All filings (including, without limitation,
UCC filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Purchaser hereunder)) required to be made by any
Person and actions required to be taken or performed by any Person in any
jurisdiction to give the Trust and the Trust Collateral Agent a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.

            20.     No Impairment. AmeriCredit has not done anything to convey
any right to any Person that would result in such Person having a right to
payments due under the Receivables or otherwise to impair the rights of the
Trust, the Insurer, the Trustee, the Trust Collateral Agent and the Noteholders
in any Receivable or the proceeds thereof. Other than the security interest
granted to the Purchaser pursuant to this Agreement and except any other
security interests that have been fully released and discharged as of the
Closing Date, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated. The Seller is not aware of
any judgment or tax lien filings against it.

            21.     Receivable Not Assumable. No Receivable is assumable by
another Person in a manner which would release the Obligor thereof from such
Obligor's obligations to AmeriCredit with respect to such Receivable.

            22.     No Defenses. No Receivable is subject to any right of
rescission, setoff, counterclaim or defense and no such right has been asserted
or threatened with respect to any Receivable.

            23.     No Default. There has been no default, breach, violation or
event permitting acceleration under the terms of any Receivable (other than
payment delinquencies of not more than 30 days), and no condition exists or
event has occurred and is continuing that with notice, the lapse of time or both
would constitute a default, breach, violation or event permitting acceleration
under the terms of any Receivable, and there has been no waiver of any of the
foregoing. As of the Initial Cutoff Date or the Subsequent Cutoff Date, as
applicable, no Financed Vehicle had been repossessed.

B-4

--------------------------------------------------------------------------------



Back to Contents

 

          24.     Insurance. At the time of an origination of a Receivable by
AmeriCredit or a purchase of a Receivable by AmeriCredit from a Dealer or
Third-Party Lender, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy (i) in an amount at least equal to
the lesser of (a) its maximum insurable value or (b) the principal amount due
from the Obligor under the related Receivable, (ii) naming AmeriCredit as loss
payee and (iii) insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage. Each Receivable requires the Obligor to maintain physical
loss and damage insurance, naming AmeriCredit and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so. No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Initial Cutoff Date or the Subsequent Cutoff Date,
as applicable.

            25.     Past Due. At the Initial Cutoff Date or the Subsequent
Cutoff Date, as applicable, no Receivable was more than 30 days past due.

            26.     Remaining Principal Balance. At the Initial Cutoff Date or
the Subsequent Cutoff Date, as applicable, the Principal Balance of each
Receivable set forth in the Schedules of Receivables is true and accurate in all
material respects.

            27.     Certain Characteristics of Initial Receivables.

                         (A) Each Initial Receivable had a remaining maturity,
as of the related Cutoff Date, of not more than 72 months.

                         (B) Each Initial Receivable had an original maturity,
as of the related Initial Cutoff Date, of not more than 72 months.

                         (C) Not more than 50% of the Initial Receivables
(calculated by aggregate Principal Balance) has an original term to maturity of
72 months.

                         (D) Each Initial Receivable had a remaining Principal
Balance as of the Initial Cutoff Date of at least $250 and not more than
$80,000.

                         (E) Each Initial Receivable has an Annual Percentage
Rate of at least 1% and not more than 33%.

                         (F) The Initial Receivables' weighted average Annual
Percentage Rate is not less than 16.75%.

                         (G) No Initial Receivable was more than 30 days past
due as of the Initial Cutoff Date.

                         (H) No funds have been advanced by AmeriCredit, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Initial Receivable to qualify under clause (G) above.

B-5

--------------------------------------------------------------------------------



Back to Contents

                   (I) Not more than 35% of the Obligors related to the Initial
Receivalbles reside in Texas and California (based on the Obligor's mailing
address as of the Initial Cutoff Date).

                         (J) Each Obligor had a billing address in the United
States as of the date of origination of the Initial Receivables, is a natural
person and is not an Affiliate of any party to this Agreement.

                         (K) Each Initial Receivable is denominated in, and each
Contract provides for payment in United States Dollars.

                         (L) Each Initial Receivable is identified on the
Servicer's master servicing records as an automobile installment sales contract
or installment note.

                         (M) Each Initial Receivable arises under a Contract
which is assignable without the consent of, or notice to, the Obligor
thereunder, and does not contain a confidentiality provision that purports to
restrict the ability of the Servicer to exercise its rights under the Sale and
Servicing Agreement, including, without limitation, its right to review the
Contract.

                         (N) Each Initial Receivable arises under a Contract
with respect to which AmeriCredit has performed all obligations required to be
performed by it thereunder, and, in the event such Contract is an installment
sales contract, delivery of the Financed Vehicle to the related Obligor has
occurred.

            28.     Interest Calculation. Each Contract provides for the
calculation of interest payable thereunder under either the "simple interest"
method, the "Rule of 78's" method or the "precomputed interest" method.

            29.     Lockbox Account. Each Obligor has been, or will be, directed
to make all payments on their related Receivable to the Lockbox Account.

            30.     Consumer Leases. No Receivable constitutes a "consumer
lease" under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

            31.     Perfection. The Seller has taken all steps necessary to
perfect its security interest against the related Obligors in the property
securing the Receivables and will take all necessary steps on behalf of the
Trust to maintain the Trust's perfection of the security interest created by
each Receivable in the related Financed Vehicle.

B-6

--------------------------------------------------------------------------------



Back to Contents

EXHIBIT A

SUBSEQUENT PURCHASE AGREEMENT

          Transfer No. _________ of Subsequent Receivables, dated as of
_______________, 200_, pursuant to a Purchase Agreement (the "Purchase
Agreement") dated as of November 9, 2005, between AMERICREDIT FINANCIAL
SERVICES, INC. a Delaware corporation (the "Seller") and AFS SENSUB CORP., a
Nevada corporation (the "Purchaser").

W I T N E S S E T H:

          WHEREAS pursuant to the Purchase Agreement, the Seller wishes to
convey the Subsequent Receivables to the Purchaser; and

          WHEREAS, the Purchaser is willing to accept such conveyance subject to
the terms and conditions hereof.

          NOW, THEREFORE, the Seller and the Purchaser hereby agree as follows:

          1.     Defined Terms. Capitalized terms used herein shall have the
meanings ascribed to them in the Purchase Agreement unless otherwise defined
herein.

          "Subsequent Cutoff Date" shall mean, with respect to the Subsequent
Receivables conveyed hereby, _______________, 200_.

          "Subsequent Transfer Date" shall mean, with respect to the Subsequent
Receivables conveyed hereby, _______________, 200_.

          2.     Schedule of Receivables. Attached hereto as Schedule A is a
supplement to Schedule A to the Purchase Agreement listing the Receivables that
constitute the Subsequent Receivables to be conveyed pursuant to this Agreement
on the Subsequent Transfer Date.

          3.     Conveyance of Subsequent Receivables. In consideration of the
Purchaser's delivery to, or upon the order of, the Seller of
$___________________, the Seller does hereby sell, transfer, assign, set over
and otherwise convey to the Purchaser, without recourse (except as expressly
provided in the Purchase Agreement), all right, title and interest of the Seller
in and to:

       (a)     the Subsequent Receivables and all moneys received thereon, after
the Subsequent Cutoff Date;

           (b)     the security interests in the Financed Vehicles granted by
Obligors pursuant to the respective Subsequent Receivables and any other
interest of the Seller in such Financed Vehicles;

           (c)     any proceeds and the right to receive proceeds with respect
to the respective Subsequent Receivables from claims and on any physical damage,
credit life or disability insurance policies covering the related Financed
Vehicles or Obligors and any proceed from the liquidation of such Subsequent
Receivables;

 

Ex-A-1

--------------------------------------------------------------------------------



Back to Contents

       (d)     any proceeds from any Subsequent Receivable repurchased by a
Dealer pursuant to a Dealer Agreement or a Third-Party Lender pursuant to an
Auto Loan Purchase and Sale Agreement as a result of a breach of representation
or warranty in the related Dealer Agreement or Auto Loan Purchase and Sale
Agreement;

         (e)     all rights under any Service Contracts on the related Financed
Vehicles;

         (f)     the related Receivables Files;

         (g)     all of the Seller's (i) Accounts, (ii) Chattel Paper, (iii)
Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (a) through (f); and

         (h)     all proceed and investments with respect to items (a) through
(g).

          The execution and delivery of this Agreement shall constitute an
acknowledgment by the Seller and the Purchaser that they intend that the
assignment and transfer herein contemplated constitute a sale and assignment
outright, and not for security, of the Subsequent Receivables and the Subsequent
Other Conveyed Property, conveying good title thereto free and clear of any
Liens, from the Seller to the Purchaser, and that the Subsequent Receivables and
the Subsequent Other Conveyed Property shall not be a part of the Seller's
estate in the event of the bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, or the occurrence of another similar event, of, or
with respect to the Seller. In the event that such conveyance is determined to
be made as security for a loan made by the Purchaser, the Issuer, the
Noteholders or the Certificateholder to the Seller, the parties hereto intend
that the Seller shall have granted to the Purchaser a security interest in all
of the Seller's right, title and interest in and to the Subsequent Receivables
and the Subsequent Other Conveyed Property conveyed pursuant to this Section 3,
and that this Agreement shall constitute a security agreement under applicable
law.

          4.     Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Purchaser as of the date of this Agreement and as
of the Subsequent Transfer Date that:

       (a)     Schedule of Representations. The representations and warranties
relating to the Subsequent Receivables set forth on the Schedule of
Representations attached as Schedule B to the Purchase Agreement are true and
correct.

         (b)     Organization and Good Standing. The Seller has been duly
organized, is validly existing as a corporation in good standing under the laws
of the State of Delaware with power and authority to own its properties and to
conduct its businesses as such properties are currently owned and such business
is currently conducted, and has had at all relevant times, and now has, the
power, authority and legal right to acquire, own and sell the Subsequent
Receivables and the Subsequent Other Conveyed Property transferred to the
Purchaser.

         (c)     Due Qualification. The Seller is duly qualified to do business
as a foreign corporation in good standing and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect the Seller's ability to transfer the respective
Subsequent Receivables and the Subsequent Other Conveyed Property to the
Purchaser pursuant to this Agreement, or the validity or enforceability of the
respective Subsequent Receivables and the Subsequent Other Conveyed Property or
to perform the Seller's obligations hereunder and under the Seller's Related
Documents.

 

Ex-A-2

--------------------------------------------------------------------------------



Back to Contents

       (d)     Power and Authority. The Seller has the power and authority to
execute and deliver this Agreement and its Related Documents and to carry out
its terms and their terms; the Seller has full power and authority to sell and
assign the Subsequent Receivables and the Subsequent Other Conveyed Property to
be sold and assigned to and deposited with the Purchaser by it and has duly
authorized such sale and assignment to the Purchaser by all necessary corporate
action; and the execution, delivery and performance of this Agreement and the
Seller's Related Documents have been duly authorized by the Seller by all
necessary corporate action.


       (e)     Valid Sale, Binding Obligations. This Agreement effects a valid
sale, transfer and assignment of the respective Subsequent Receivables and the
Subsequent Other Conveyed Property, enforceable against the Seller and creditors
of and purchasers from the Seller; and this Agreement and the Seller's Related
Documents, when duly executed and delivered, shall constitute legal, valid and
binding obligations of the Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors' rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.


       (f)     No Violation. The consummation of the transactions contemplated
by this Agreement and the Related Documents and the fulfillment of the terms of
this Agreement and the Related Documents shall not conflict with, result in any
breach of any of the terms and provisions of or constitute (with or without
notice, lapse of time or both) a default under the certificate of incorporation
or by-laws of the Seller, or any indenture, agreement, mortgage, deed of trust
or other instrument to which the Seller is a party or by which it is bound, or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement, or violate any law, order, rule
or regulation applicable to the Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or any of their respective properties.


       (g)     No Proceedings. There are no proceedings or investigations
pending or, to the Seller's knowledge, threatened against the Seller, before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Seller or its properties (A)
asserting the invalidity of this Agreement or any of the Related Documents, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the Related Documents, (C) seeking any determination or
ruling that might materially and adversely affect the performance by the Seller
of its obligations under, or the validity or enforceability of, this Agreement
or any of the Related Documents, or (D) seeking to adversely affect the federal
income tax or other federal, state or local tax attributes of, or seeking to
impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the respective Subsequent Receivables and the Subsequent Other
Conveyed Property hereunder.

Ex-A-3

--------------------------------------------------------------------------------



Back to Contents

       (h)     Chief Executive Office. The chief executive office of the Seller
is at 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102.

           (i)     Principal Balance. The aggregate Principal Balance of the
Subsequent Receivables transferred by the Seller listed on Schedule A attached
hereto and conveyed to the Purchaser pursuant to this Agreement as of the
Subsequent Cutoff Date is $_________________.

           (j)     Legal Name. The Seller's exact legal name is, and at all
times has been, the name indicated for it on the signature page below.

           (k)     Organization. the Seller is, and at all times has been, a
corporation organized exclusively under the laws of Delaware.

           (l)     Seller's Intention. The Subsequent Receivables are being
transferred with the intention of removing them from the Seller's estate
pursuant to Section 541 of the United States Bankruptcy Code, as the same may be
amended from time to time.

          5.     Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Seller as of the date of this Agreement
and as of the Subsequent Transfer Date that:

       (a)     Organization and Good Standing. Purchaser has been duly organized
and is validly existing and in good standing as a corporation under the laws of
the State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Subsequent Receivables and the
Subsequent Other Conveyed Property, and to transfer the Subsequent Receivables
and the Subsequent Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

         (b)     Due Qualification. Purchaser is duly qualified to do business
as a foreign corporation in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser's ability to acquire the Subsequent
Receivables or the Subsequent Other Conveyed Property, and to transfer the
Subsequent Receivables and the Subsequent Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement, or the validity or enforceability
of the Subsequent Receivables and the Subsequent Other Conveyed Property or to
perform Purchaser's obligations hereunder and under the Purchaser's Related
Documents.

         (c)     Power and Authority. Purchaser has the power, authority and
legal right to execute and deliver this Agreement and to carry out the terms
hereof and to acquire the Subsequent Receivables and the Subsequent Other
Conveyed Property hereunder; and the execution, delivery and performance of this
Agreement and all of the documents required pursuant hereto have been duly
authorized by Purchaser by all necessary corporate action.

Ex-A-4

--------------------------------------------------------------------------------



Back to Contents

 

       (d)     No Consent Required. Purchaser is not required to obtain the
consent of any other Person, or any consent, license, approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement and the Related Documents, except for such as have been obtained,
effected or made.

         (e)     Binding Obligation. This Agreement constitutes a legal, valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

         (f)     No Violation. The execution, delivery and performance by
Purchaser of this Agreement, the consummation of the transactions contemplated
by this Agreement and the Related Documents and the fulfillment of the terms of
this Agreement and the Related Documents do not and will not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice, lapse of time or both) a default under, the certificate of
incorporation or bylaws of Purchaser, or conflict with or breach any of the
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement, mortgage, deed of trust or other
instrument to which Purchaser is a party or by which Purchaser is bound or to
which any of its properties are subject, or result in the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument (other than
the Sale and Servicing Agreement and the Spread Account Agreement), or violate
any law, order, rule or regulation, applicable to Purchaser or its properties,
of any federal or state regulatory body, any court, administrative agency, or
other governmental instrumentality having jurisdiction over Purchaser or any of
its properties.

         (g)     No Proceedings. There are no proceedings or investigations
pending, or, to the knowledge of Purchaser, threatened against Purchaser, before
any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality having jurisdiction over Purchaser or its
properties: (i) asserting the invalidity of this Agreement or any of the Related
Documents, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Subsequent Receivables and the Subsequent Other Conveyed
Property hereunder or the transfer of the Subsequent Receivables and the
Subsequent Other Conveyed Property to the Issuer pursuant to the Sale and
Servicing Agreement.

Ex-A-5

--------------------------------------------------------------------------------



Back to Contents

 

          In the event of any breach of a representation and warranty made by
Purchaser hereunder, Seller covenants and agrees that it will not take any
action to pursue any remedy that it may have hereunder, in law, in equity or
otherwise, until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

          6.     Conditions Precedent. The obligation of the Purchaser to
acquire the Subsequent Receivables hereunder is subject to the satisfaction, on
or prior to the Subsequent Transfer Date, of the following conditions precedent:

       (a)     Representations and Warranties. Each of the representations and
warranties made by the Seller in Sections 4 and 5 of this Agreement and in
Sections 3.1 and 3.2 of the Purchase Agreement shall be true and correct as of
the date of this Agreement and as of the Subsequent Transfer Date.

           (b)     Conditions. Upon the resale of the Subsequent Receivables
sold by the Seller to the Purchaser hereunder and by the Purchaser to the Issuer
pursuant to the Sale and Servicing Agreement and any related Subsequent Transfer
Agreement, the conditions precedent to such sale, set for thin Section 2.2(b) of
the Sale and Servicing Agreement shall be satisfied.

           (c)     Additional Information. The Seller shall have delivered to
the Purchaser such information as was reasonably requested by the Purchaser to
satisfy itself as to (i) the accuracy of the representations and warranties set
forth in Section 4 of this Agreement and in Sections 3.1 and 3.2 of the Purchase
Agreement and (ii) the satisfaction of the conditions set forth in this Section.

            7.     Ratification of Agreement. As supplemented by this Agreement,
the Purchase Agreement is in all respects ratified and confirmed and the
Purchase Agreement as so supplemented by this Agreement shall be read, taken and
construed as one and the same instrument.

            8.     Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties in separate counterparts), each of which
shall be an original but all of which together shall constitute one and the same
instrument.

            9.     Conveyance of the Subsequent Receivables and the Subsequent
Other Conveyed Property to the Issuer. The Seller acknowledges that Purchaser
intends, pursuant to the Sale and Servicing Agreement, to convey the Subsequent
Receivables and the Subsequent Other Conveyed Property, together with its rights
under this Agreement, to the Issuer on the Subsequent Transfer Date. The Seller
acknowledges and consents to such conveyance and pledges and waives any further
notice thereof and covenants and agrees that the representations and warranties
of the Seller contained in this Agreement and the rights of Purchaser hereunder
are intended to benefit the Insurer, the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, the Seller covenants and agrees to perform its duties and
obligations hereunder, in accordance with the terms hereof for the benefit of
the Insurer, the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, the Seller shall be directly liable to the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer, the Backup
Servicer or the Purchaser to perform its duties and obligations hereunder or
under Related Documents) and that the Trust Collateral Agent may enforce the
duties and obligations of the Seller under this Agreement against the Seller for
the benefit of the Insurer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder.

Ex-A-6

--------------------------------------------------------------------------------



Back to Contents

          10.     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
TO THE AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Ex-A-7

--------------------------------------------------------------------------------



Back to Contents

          IN WITNESS WHEREOF, the Seller and the Purchaser have caused this
Agreement to be duly executed and delivered by their respective duly authorized
officers as of day and the year first above written.

   AMERICREDIT FINANCIAL SERVICES, INC.         By: ___________________________
    Name:     Title:                    AFS SENSUB CORP.          By:
_____________________________     Name:     Title:

Acknowledged and Accepted:

JPMORGAN CHASE BANK, N.A.,
not in its individual capacity but solely as Trust Collateral Agent

By: ________________________________
       Name:
       Title:

Ex-A-8

--------------------------------------------------------------------------------



Back to Contents

SCHEDULE A

SCHEDULE OF SUBSEQUENT RECEIVABLES

Ex-A-9

--------------------------------------------------------------------------------